Citation Nr: 0806636	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-35 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO), which denied the benefit sought 
on appeal.   
 

FINDINGS OF FACT

1.  The veteran has four years of high school education; he 
owns a limited liability company that performs plumbing and 
heating work, from which he receives earnings; and he 
previously participated in physical labor associated with 
that company prior to March 2003.  

2.  The veteran's service-connected disability consists of 
(a) coronary artery disease associated with type 2 diabetes 
mellitus with diabetic nephropathy, hypertension and erectile 
dysfunction, evaluated as 60 percent disabling; (b) type 2 
diabetes mellitus with diabetic nephropathy, hypertension and 
erectile dysfunction, evaluated as 20 percent disabling; and 
(c) diabetic retinopathy associated with type 2 diabetes 
mellitus with diabetic nephropathy, hypertension and erectile 
dysfunction, evaluated as 60 percent disabling, evaluated as 
10 percent disabling.

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment, considering the impairment from the service-
connected disability, and his education and occupational 
experience.






CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.340, 3.341, 3.342, 4.16 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

VA satisfied the VCAA duty to notify by way of a letter sent 
to the veteran in June 2005 and March 2006; as well as in 
letters of February and July 2004 (on another matter but 
covering essential VCAA requirements).  Taken together, the 
letters informed the veteran of what evidence was required to 
substantiate a claim for TDIU.  The veteran was also notified 
of his and VA's respective duties for obtaining evidence, and 
he was asked to submit evidence and/or information in his 
possession to the AOJ.  The June 2005 notice letter was sent 
before the initial AOJ decision in this matter, thus the 
Board finds that there was no prejudicial error to the 
veteran regarding the timing of notice.  The veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The above notification letters did not 
include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for TDIU, any question as to the 
effective date to be assigned is rendered moot. 

Finally, with respect to notice required under VCAA, the 
statutory notice required by the VCAA is only one part of the 
system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision; and does not apply throughout the claim 
adjudication process, because other forms of notice-such as 
contained in the rating decision, statement of the case, and 
supplemental statement of the case-provide the claimant with 
notice of law applicable to the specific claim on appeal.  
Id.  The RO has provided the veteran such notice to his 
specific claim throughout the appeal in the statement of the 
case and a supplemental statement of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has on file VA and private medical 
records, including VA examination reports, and service 
treatment records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.   

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected coronary artery disease; 
type 2 diabetes mellitus with diabetic nephropathy, 
hypertension and erectile dysfunction; and diabetic 
retinopathy.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more. 
38 C.F.R. § 4.16(a).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment 
shall not be considered substantially gainful employment. 38 
C.F.R. § 4.16(a).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

Service connection is currently in effect for the following 
disabilities: 

(1) coronary artery disease associated with type 2 
diabetes mellitus with diabetic nephropathy, 
hypertension and erectile dysfunction, evaluated as 
60 percent disabling; 

(2) type 2 diabetes mellitus with diabetic 
nephropathy, hypertension and erectile dysfunction, 
evaluated as 20 percent disabling; and 

(3) diabetic retinopathy associated with type 2 
diabetes mellitus with diabetic nephropathy, 
hypertension and erectile dysfunction, 
evaluated as 60 percent disabling, evaluated as 10 
percent disabling.

The combined disability rating for the service-connected 
disabilities is 70 percent.  Therefore, the veteran meets the 
minimum schedular requirements for a TDIU.  38 C.F.R. § 
4.16(a).

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment. Id.

The veteran's education and employment history is shown in 
the veteran's TDIU application (VA Form 21-8940), received in 
December 2004.  The veteran reported that he had four years 
of high school education and that he had last worked in 2001.  
That application indicates that he worked from 1985 until 
November 1987 until the present, and was self-employed in the 
plumbing and heating industry.  On that form the veteran also 
reported that his disability affected his full time 
employment beginning in March 2002, which was when he last 
worked full time and became too disabled to work.  He 
indicated that his total earned income for the past 12 months 
was $8,647, which included his spouse's earnings.  

The Board initially notes that the veteran has other 
conditions for which service connection is not currently in 
effect.  The disabling effects of any nonservice-connected 
conditions, however, cannot be considered in determining 
whether the veteran is entitled to a TDIU rating.

The disabling manifestations of the veteran's service-
connected disabilities were considered and evaluated in a 
recent rating decision of November 2004 and in a statement of 
the case in October 2006, in connection with a claim for 
service connection and the initial disability rating for the 
evaluation of the veteran's three service-connected 
disabilities.  In that rating decision, the RO assigned the 
disability ratings listed above.  The veteran initiated an 
appeal from that decision as to the three ratings assigned 
for the three disabilities.  However, after the RO provided a 
statement of the case on the three claims, the veteran did 
not perfect an appeal, and in his December 2006 RO hearing he 
indicated that he was withdrawing those claims. 

The applicable record includes VA and private medical records 
dated from 1989 to 2007, including reports of VA examinations 
and medical records associated with a claim for Social 
Security Administration (SSA) disability benefits.  

Private medical records show that in March 2002, the veteran 
underwent a cardiac procedure including left cardiac 
catheterization; left ventriculography; selective coronary 
angiography; and stent placement on one vessel.  The 
diagnosis at that time was coronary artery disease; mild LV 
systolic dysfunction; and successful intracoranary stent 
placement of severe proximal to mid main LCX artery stenosis.

In a statement dated one month later in April 2002, Jeffrey 
A. Hirst, M.D. apparently responded to a query from the 
veteran.  In response to a question of whether the veteran 
could ride horses, after his procedure in March 2002, Dr. 
Hirst opined that if the right groin site was not painful, 
and if walking and riding were not painful, then there was no 
reason the veteran could not ride, without limitations.

In a May 2003 letter, Michael S. Fowler, M.D. stated that the 
veteran showed evidence of a prior inferior wall myocardial 
infarction.  He also stated that the veteran had excellent 
exercise capacity without angina symptoms.  That statement 
was addressed to James O'Halloran, D.O., who added a 
handwritten note to the bottom of the letter.  In that note, 
Dr. O'Halloran stated that "till now I did not know for sure 
that he had actually had a MI [myocardial infarction]." 

VA medical records in 2004 contain evidence regarding the 
veteran's ability to participate in physical activities at 
that time, including several medical records noting that the 
veteran participated in horseback riding.  In May 2004 the 
veteran was treated after he fell from a horse.

VA treatment records in September 2004 show that the veteran 
stated that he was self-employed in heating/plumbing; and 
that he was feeling fine but could not do the same amount of 
work that he did prior to his symptoms of coronary artery 
disease.  He also reported that he had never had chest pain 
or myocardial infarction.  In a separate September 2004 VA 
treatment record, the veteran stated that his occupation was 
plumbing and heating for most of his working life.

During a November 2005 VA eye examination, the examiner noted 
that the veteran was there to follow up to monitor moderate 
nonproliferative diabetic retinopathy of both eyes.  The 
veteran denied having flashes, floaters, pain, diplopia or 
headaches.  He requested new glasses because his old pair of 
frames had broken.  On examination, visual acuity at distance 
was 20/40 and 20/20 in the right and left eye respectively.  
After examination, the assessments were (1) severe non-
proliferative diabetic retinopathy of the right eye; (2) 
cataracts in both eyes; and (3) 
hyperopic/astigmatism/presbyopia in both eyes.

During a November 2005 VA heart examination, the examiner 
noted that the veteran was referred to cardiology for routine 
care following PTCA (percutaneous transluminal coronary 
angioplasty)/stent in 2000.  The veteran reported complaints 
that he was still feeling tired but was reassured by recent 
test results.  He reported that he was still working with 
horses, and was driving horses regularly. He denied any chest 
pain, respiratory symptoms, edema, lightheadedness, syncope 
or palpitations.  He reported that he had a stress test in 
2003, which was normal.  The report noted that his activities 
included music, and that he was self employed in the heating 
and plumbing business.  

The report contains a June 2005 echocardiogram impression of 
(1) technically difficult study with limited acoustic 
windows; (2) preserved left ventricular systolic function; 
unable to comment on regional wall motion abnormalities; and 
(3) no significant valvular abnormalities in the views 
obtained.  The report contains findings of an April 2005 
exercise stress testing-12 minutes, 13.7 METS, without chest 
pain, 87 percent apmhr, normal hemmodynamics.  On 
examination, blood pressure was 138/80 supine, and 130/78 
sitting. The chest was clear bilaterally, and there was no 
edema bilaterally.  

The November 2005 VA heart examination report contains the 
following assessment.  The veteran was a 61 year old male 
with coronary artery disease, status post percutaneous 
transluminal coronary angioplasty/stent to LCx vessel, who 
was currently asymptomatic for chest discomfort but with 
continued fatigue.  MPI performed shows same exercise 
tolerance at test of two years ago with similar area of 
perfusion abnormality.  Echocardiogram within normal limits.  
The veteran coronary artery disease was stable on medication.  
Testing was essentially unchanged and confirms chronically 
occluded RCA with collaterals; echocardiogram within normal 
limits; TSH within normal limits.  The veteran hypertension 
was borderline under control.  Lipids were controlled on 
current medications, with HDL of 58-10/04.  The plan was to 
follow the veteran and he was to return in six months.

In a February 2006 VA cardiology outpatient note, the veteran 
reported that his main concern was the level of fatigue since 
the last few years.  He reported having no chest sensation, 
and denied having any respiratory symptoms, edema, 
palpitations, syncope or sleeping disorders.  He reported 
having occasional lightheadedness but that would persist only 
for seconds.  He reported that he continued to work hard at 
home with horses and other farm activities.

In a June 2006 VA progress note for diabetes follow-up, the 
treatment provider noted that the veteran had been working 
with horses, and that day had been cleaning stalls, walking 
two horses one mile, carrying water buckets to horses, 
etcetera.  

In a Social Security Administration (SSA) disability 
determination, after review of private and VA medical 
records, the examiner found that the veteran was disabled 
within the meaning of the Social Security decision Act.  The 
determination indicated that the decision was based on a 
primary diagnosis of heart failure and a secondary diagnosis 
of diabetes mellitus.  The Board notes that VA is not 
constrained in the determination of its decision by any 
findings contained in an SSA decision.

The veteran testified in December 2006 at a RO hearing as to 
the following.  He had not worked since his heart attack in 
March 2002.  Prior to that, he had worked as a sole 
proprietor of a plumbing and heating business.  After the 
heart attack, he changed the form of business to a limited 
liability company (LLC), and under that form, he has to pay 
self employment taxes.  He indicated that he owned the LLC.  
The veteran indicated that any earnings after the heart 
attack were not due to his actual work in the field as 
plumber and that his son does 100 percent of the actual work 
in the field.  Because the veteran holds the state 
contractor's license, only he could obtain necessary 
insurance and obtain permits for plumbing and heating 
projects.  But because his physician recommended against 
lifting over 25 pounds, he was unable to do much of the 
actual plumbing and heating field work.  He indicated that 
the LLC earned $11,000 in the previous year, which went to 
him and his wife, and his wife also earned a meager salary 
for bookkeeping.  

After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is incapable 
of performing the physical and mental acts required by 
employment due to his service-connected disability.  On 
considering whether a TDIU rating is warranted, the evidence 
does not show-even when considering the limitations and 
exacerbations due to the veteran's service-connected 
disabilities-that some factor exists that takes this 
veteran's case outside the realm of the usual so as to render 
impracticable his schedular ratings.  On this point, the 
Board finds that the schedular rating criteria are not 
inadequate to rate the veteran's service-connected 
disabilities.  

The RO has evaluated the coronary artery disease associated 
with type 2 diabetes mellitus with diabetic nephropathy, 
hypertension and erectile dysfunction, as 60 percent 
disabling under Diagnostic Code 7005.  Under that code the 
maximum rating is 100 percent, which is warranted for chronic 
congestive heart failure; or work-load of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  Id.  38 C.F.R. § 4.104, Diagnostic 
Code 7005.  

The veteran's coronary artery disease is not rated at the 
maximum disability rating under Diagnostic Code 7005, and the 
clinical evidence does not show that the condition would meet 
that criteria for the maximum rating.  Therefore, the 
schedular rating criteria are not inadequate to rate that 
disability.  Review of the medical evidence of record in 
light of the diagnostic criteria of Diagnostic Code 7005 
indicates that the disability can be adequately rated under 
that code.  

The RO has evaluated the type 2 diabetes mellitus with 
diabetic nephropathy, hypertension and erectile dysfunction, 
as 20 percent disabling under Diagnostic Code 7913.  Under 
that code, the maximum rating is 100 percent, which is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

The veteran's type 2 diabetes mellitus disability is not 
rated at the maximum disability rating under Diagnostic Code 
7913, and the clinical evidence does not show that the 
condition would meet that criteria for the maximum rating.  
Therefore, the schedular rating criteria are not inadequate 
to rate that disability.  Review of the medical evidence of 
record in light of the diagnostic criteria of Diagnostic Code 
7913 indicates that the disability can be adequately rated 
under that code.  

The RO has evaluated the diabetic retinopathy, as 10 percent 
disabling under Diagnostic Code 6011.  Although this is the 
maximum rating for that code, the clinical evidence does not 
indicate that this disability is a significant factor in the 
veteran's ability to secure or follow a substantially gainful 
occupation.  The medical evidence of record does not indicate 
that the service-connected diabetic retinopathy 
symptomatology includes any significant pathology beyond the 
criteria required for a 10 percent rating under  Diagnostic 
Code 6011.   

The Board concludes that the schedular rating criteria for 
these disabilities are not inadequate to rate these 
disabilities.  While the evidence may show that these 
disabilities might limit the veteran to sedentary employment, 
this is insufficient by itself to show that service-connected 
disabilities preclude sedentary employment.  

The veteran has asserted that he has been unable to secure or 
follow a substantially gainful occupation since March 2002.  
In summary of the medical evidence as it relates to the 
veteran's ability to secure or follow a substantially gainful 
occupation, that record shows that since March 2002, during 
clinic visits the veteran has continued to report that he was 
self-employed, and indicated that he was working in plumbing 
and heating.  Notations in the medical records also reflect 
that the veteran was able to participate in physical 
activities such as riding horses and working around a farm, 
including working with activities needed to care for horses; 
activities ordinarily expected to involve somewhat rigorous 
physical activities.

The veteran has testified that he continues to receive 
earnings from a limited liability company, from heating and 
plumbing activities of the firm; however, he no longer 
participates in the physical activities involved.  

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other veterans with the same disability rating.  
See Van Hoose, Supra.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disabilities.  A total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability.  Entitlement to TDIU is 
thus not established.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to TDIU is denied.



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


